Citation Nr: 0205895	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00-12 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 4, 
1998, for the assignment of a 30 percent evaluation for right 
occipital neuralgia and headache syndrome.

2.  Whether there was clear and unmistakable error (CUE) in a 
February 1992 rating decision reducing the veteran's service-
connected headache disability to a noncompensable rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to March 
1980 and from November 1982 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which effectuated an April 2001 Board decision and 
assigned a 30 percent disability rating for the veteran's 
headache disability, made effective to November 4, 1998.  The 
veteran disagreed with the date assigned and the claim is now 
before the Board on the basis of an earlier effective date. 

Moreover, a hearing was held before the undersigned Member of 
the Board in February 2001 on the issue of CUE in a February 
1992 rating decision.  A transcript of the hearing testimony 
has been associated with the claims file.  However, for the 
reasons discussed below, the issue of whether there was CUE 
in a February 1992 rating decision reducing the veteran's 
headache disability from a 10 percent to a noncompensable 
rating will be addressed only in the REMAND portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, it appears to the Board that the veteran may have 
attempted to raise issues of CUE in an April 2001 Board 
decision and a May 1999 rating decision.  If he desires to 
pursue these issues, he and/or his representative should do 
so with specificity at the RO.  As there has thus far been no 
adjudication of these issues, the Board has no jurisdiction 
of the issues at this time.



FINDINGS OF FACT

1.  The RO has developed all the evidence necessary for an 
equitable disposition of the veteran's claim for an earlier 
effective date.

2.  On November 4, 1998, the RO received correspondence from 
the veteran showing VA outpatient treatment for, among other 
things, the veteran's service-connected headache disability.

3.  Outpatient treatment records dated from 1989 to 1995 show 
treatment for headaches on three occasions.

4.  There is no evidence showing entitlement to an increased 
rating for a headache disability prior to November 4, 1998.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than November 4, 1998, for the assignment of a 30 percent 
evaluation for right occipital neuralgia and headache 
syndrome have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2001) (emphasis added).  The effective date may also be the 
earliest date as of which it is "factually ascertainable" 
that an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  
38 C.F.R. § 3.400 (o)(2) (2001).  Any communication or action 
indicating an intent to apply for a benefit may be considered 
an informal claim.  38 C.F.R. § 3.155 (2001).  Further, VA or 
uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. 
§ 3.157 (2001).

Under DC 8100, migraine headaches will be evaluated 10 
percent disabling with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent rating will be assigned with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation may be 
assigned where there is evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability  38 C.F.R. § 4.124a, DC 8100 (2001).

The veteran contends that he is entitled to an earlier 
effective date for his headache disability.  At a hearing 
before the Board in January 2001, he maintained that a 30 
percent disability rating should have been assigned from the 
time he filed his initial claim in 1987.  He also asserts 
that he submitted informal claims for an increased rating 
based on outpatient treatment records, which showed 
complaints of severe headaches.  Therefore, he argues, he is 
entitled to an earlier effective date for a 30 percent 
rating.  However, after a careful review of the claims file, 
the Board finds that there is no legal basis for the 
assignment of a 30 percent rating prior to November 4, 1998.  

Historically, on November 4, 1998, the veteran submitted VA 
outpatient treatment records dated from 1989 to 1995 and 
indicated a desire to file a claim for an increase rating 
for, among other things, his service-connected headaches.  
Even considering this evidence as informal claims as of the 
dates of treatment, a review of the referenced medical 
records reveal that they cannot form the basis of an earlier 
effective date. 

Specifically, a review of the outpatient treatment records 
reflects no more than isolated treatment for headaches from 
1989 to 1995.  First, in November 1989, the veteran reported 
right eye throbbing and burning and was diagnosed with rule-
out cluster headaches.  Some three years later, in September 
1992, he complained of severe headaches of three-weeks 
duration.  The examiner determined that the headaches were 
not cluster or vascular headaches.  The clinical assessment 
was "tension headaches vs. musculo-skeletal" secondary to a 
motor vehicle accident.  Next, in September 1995, he 
complained of headaches and was treated with Fiorinal.  
Parenthetically, the medical records also show treatment for 
pharyngitis and a cyst of the left ear.  In a February 1994 
physical examination, there was no mention made of a past 
medical history of headaches or any complaints related to 
headaches.  

Based on the above evidence, the Board finds that the 
outpatient treatment records dated from 1989 to 1995 do not 
support a rating of 30 percent and cannot establish an 
earlier effective date for the veteran's claim.  As noted 
above, a 30 percent disability rating for migraine headaches 
may be warranted with characteristic prostrating attacks 
occurring on an average of once a month over a several month 
period.  The medical records dated from 1989 to 1995 reflect 
only three episodes of treatment for headaches over a six 
year period.  As such, the Board finds that this medical 
evidence, even accepted as informal claims as of the dates of 
treatment, cannot form the basis of a higher disability 
rating for headaches.

In sum, the law, by which the Board is bound, provides that a 
claim for an increased rating will be the date of the receipt 
of the claim or the date entitlement arose, whichever is 
later.  While the Board accepts the VA outpatient treatment 
records dated from 1989 to 1995 as informal claims, those 
records fail to show that the veteran was entitled to an 
increase in his service-connected disability.  The Board 
notes that there are no other VA records associated with the 
claims file dated between 1995 and the time he filed his 
claim for an increased rating in 1998.  In this case, the 
Board finds that the assignment of a 30 percent rating for a 
headache disability is properly November 4, 1998, the date 
the veteran filed his formal claim for an increased rating.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000, which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for an earlier effective 
date.  Next, it appears that all medical records identified 
by the veteran in support of his claim have been associated 
with the claims file.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied and no further 
development is needed.


ORDER

The claim for entitlement to an effective date earlier than 
November 4, 1998, for the assignment of a 30 percent 
evaluation for right occipital neuralgia and headache 
syndrome, is denied.


REMAND

With respect to the veteran's claim of CUE in a prior rating 
action, the Board notes that the veteran asserts that the RO 
improperly reduced his disability rating by decision dated in 
February 1992 because the RO failed to consider how many days 
he had missed work due to his disability.  The RO denied the 
claim for CUE by rating decision dated in January 2002 on the 
basis that an August 1991 VA examination showed that the 
veteran only experienced occasional pains at the back of the 
scalp, which were not considered to be prostrating attacks.  
The veteran indicated his disagreement with the rating action 
by correspondence received in January 2002.  

While this was raised at a hearing before the Board in 
February 2002, the RO has not yet issued a statement of the 
case (SOC) on the issue of CUE.  The Veterans Claims Court 
has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not yet issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, while 
the case is on remand status, the veteran is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).    

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issue outlined above to 
the veteran and his representative. 

3.  The veteran is informed that the 
issue will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal. 

Thereafter, and as appropriate, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 



